

116 HR 6013 IH: Veteran Families Financial Support Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6013IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Bost (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modernize service-disabled veterans insurance.1.Short titleThis Act may be cited as the Veteran Families Financial Support Act.2.Modernization of service-disabled veterans insurance(a)Establishment of modernized program(1)In generalChapter 19 of title 38, United States Code, is amended by inserting after section 1922A the following new section:1922B.Service-disabled veterans insurance(a)Insurance(1)Beginning January 1, 2023, the Secretary of Veterans Affairs shall carry out a service-disabled veterans insurance program under which a veteran is granted insurance by the United States against the death of such individual occurring while such insurance is in force. (2)The Secretary may only issue whole-life policies under the insurance program under paragraph (1).(3)The Secretary may not grant insurance to a veteran under paragraph (1) unless—(A)the veteran submits the application for such insurance before the veteran attains 81 years of age; or(B)with respect to a veteran who has attained 81 years of age—(i)the veteran filed a claim for compensation under chapter 11 of this title before attaining such age;(ii)based on such claim, and after the veteran attained such age, the Secretary first determines that the veteran has a service-connected disability; and(iii)the veteran submits the application for such insurance during the two-year period following the date of such determination.(4)(A)A veteran enrolled in the insurance program under paragraph (1) may elect to be insured in any of the following amounts:(i)$10,000.(ii)$20,000.(iii)$30,000.(iv)$40,000.(v)In accordance with subparagraph (B), a maximum amount greater than $40,000.(B)The Secretary may establish a maximum amount to be insured under paragraph (1) that is greater than $40,000 if the Secretary—(i)determines that such maximum amount and the premiums for such amount—(I)are administratively and actuarially sound for the insurance program under paragraph (1); and(II)will not result in such program operating at a loss; and(ii)publishes in the Federal Register, and submits to the Committees on Veterans’ Affairs of the House of Representatives and the Senate, such maximum amount and determination.(5)Insurance granted under this section shall be on a nonparticipating basis and all premiums and other collections therefor shall be credited directly to a revolving fund in the Treasury of the United States, and any payments on such insurance shall be made directly from such fund.(6)Administrative support financed by the appropriations for General Operating Expenses, Department of Veterans Affairs and Information Technology Systems, Department of Veterans Affairs for the insurance program under paragraph (1) shall be paid from premiums credited to the fund under paragraph (5).(b)EligibilityA veteran is eligible to enroll in the insurance program under subsection (a)(1) if the veteran has a service-connected disability, without regard to—(1)whether such disability is compensable under chapter 11 of this title; or(2)whether the veteran meets standards of good health required for other life insurance policies.(c)Enrollment and waiting period(1)A veteran may enroll in the insurance program under subsection (a)(1) at any time.(2)The life insurance policy of a veteran who enrolls in the insurance program under subsection (a)(1) does not go into force unless—(A)a period of two years elapses following the date of such enrollment; and(B)the veteran pays the premiums required during such two-year period.(3)If a veteran dies during the two-year period described in paragraph (2), the Secretary shall pay to the beneficiary of the veteran the amount of premiums paid by the veteran under this section, plus interest. The Secretary shall calculate such interest at an annual rate equal to the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding the date of the death. (d)Premiums(1)The Secretary shall establish a schedule of basic premium rates by age per $1,000 of insurance under subsection (a)(1) consistent with the lowest schedule of basic premium rates generally charged for guaranteed acceptance life insurance policies by private life insurance companies. The Secretary may adjust such schedule after the first policy year in a manner consistent with the general practice of guaranteed acceptance life insurance policies issued by private life insurance companies.(2)Section 1912 of this title shall not apply to life insurance policies under subsection (a)(1), and the Secretary may not otherwise waive premiums for such insurance policies.(e)Beneficiaries(1)A veteran who enrolls in the insurance program under subsection (a)(1) may assign a beneficiary of the life insurance policy.(2)If a veteran enrolled in the insurance program under subsection (a)(1) does not assign a beneficiary under paragraph (1) before the veteran dies, or if an assigned beneficiary predeceases the veteran, the Secretary shall determine the beneficiary in the following order:(A)The surviving spouse of the veteran.(B)The children of the veteran and descendants of deceased children by representation.(C)The parents of the veteran or the survivors of the parents.(D)The duly appointed executor or administrator of the estate of the veteran.(E)Other next of kin of the veteran entitled under the laws of domicile of the veteran at the time of the death of the veteran.(f)Claims(1)If the deceased veteran assigned a beneficiary under subsection (e)(1)—(A)the assigned beneficiary is the only person who may file a claim for payment under subsection (g) during the one-year period beginning on the date of the death of the veteran; and(B)if the assigned beneficiary does not file a claim for the payment during the period described in paragraph (1), or if payment to the assigned beneficiary within that period is prohibited by Federal statute or regulation, a beneficiary described in subsection (e)(2) may file a claim for such payment during the one-year period following the period described in subparagraph (A) as if the assigned beneficiary had predeceased the veteran. (2)If the deceased veteran did not assign a beneficiary under subsection (e)(1), or if the assigned beneficiary predeceased the veteran, a beneficiary described in subsection (e)(2) may file a claim for payment under subsection (g) during the two-year period beginning on the date of the death of the veteran.(3)If, on the date that is two years after the date of the death of the veteran, no claim for payment has been filed by any beneficiary pursuant to paragraph (1) or (2), and the Secretary has not received notice that any such claim will be so filed during the subsequent one-year period, the Secretary may make the payment to a claimant whom the Secretary determines to be equitably entitled to such payment.(g)Payments(1)In a case described in subsection (f)—(A)in paragraph (1)(A), the Secretary shall pay the assigned beneficiary not later than 90 days after the assigned beneficiary files a claim for payment; or(B)in paragraph (1)(B), (2), or (3), the Secretary shall make any payment not later than one year after the end of the period described in the applicable such paragraph.(2)Notwithstanding section 1917 of this title, the Secretary shall make an insurance payment under this section in a lump sum.(3)Any payment under this subsection shall be a bar to recovery by any other person..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1922A the following new item:1922B. Service-disabled veterans insurance..(b)Sunset of previous program and transition(1)S–DVISection 1922 of such title is amended by adding at the end the following new subsection:(d)(1)The Secretary may not accept any application by a veteran to be insured under this section after December 31, 2022.(2)(A)During the period beginning January 1, 2023, and ending December 31, 2025, a veteran who is insured under this section may elect to instead be insured under section 1922B of this title based on the age of the veteran at the time of such election.(B)A veteran who elects under subparagraph (A) to be insured under section 1922B of this title shall be subject to the two-year waiting period specified in subsection (c) of such section. If the veteran dies during such period, the Secretary shall pay the beneficiary under this section, and, if applicable, under section 1922A, plus the amount of premiums paid by the veteran under such section 1922B, plus interest. (3)Except as provided by paragraph (2)(B), a veteran may not be insured under this section and section 1922B simultaneously..(2)Supplemental S–DVISection 1922A(b) of such title is amended by adding after the period the following: The Secretary may not accept any such application after December 31, 2022. Except as provided by section 1922(d)(2)(B), a veteran may not have supplemental insurance under this section and be insured under section 1922B simultaneously..(c)Conforming amendmentsChapter 19 of such title is amended—(1)in the section heading of section 1922, by striking Service and inserting Legacy service;(2)in the section heading of section 1922A, by striking Supplemental and inserting Legacy supplemental; and(3)in the table of sections at the beginning of such chapter by striking the items relating to sections 1922 and 1922A and inserting the following new items:1922. Legacy service disabled veterans' insurance. 1922A. Legacy supplemental service disabled veterans' insurance for totally disabled veterans..